Case 1:21-cv-01009-DNH-ML Document 16-9 Filed 09/22/21 Page 1 of 4




            Exhibit I
9/13/21, 9:52 AM     Case 1:21-cv-01009-DNH-ML          Document
                                     Statement from New York           16-9 of Health
                                                             State Department  FiledCommissioner
                                                                                      09/22/21 Dr.Page
                                                                                                   Howard2Zucker
                                                                                                           of 4

      September 11, 2021 | 2:13 pm

      COVID-19 Vaccines
      On August 23, the FDA announced the full approval of the Pfizer-BioNTech vaccine for the
      prevention of COVID-19 disease in individuals age 16 and older. Read more.

      DETAILS 



                   GOVERNOR
                  KATHY HOCHUL




    AUGUST 5, 2021         Albany, NY



    Statement from New York State Department of Health
    Commissioner Dr. Howard Zucker
       STATEMENT           (/KEYWORDS/STATEMENT)
                                CORONAVIRUS      (/KEYWORDS/CORONAVIRUS)
                                                      EDUCATION   (/KEYWORDS/EDUCATION)




               "With the end of the state disaster emergency on June 25, 2021, school districts are
               reestablished as the controlling entity for schools. Schools and school districts should develop
               plans to open in-person in the fall as safely as possible, and I recommend following guidance
               from the CDC and local health departments."




               Contact the Governor’s
               Press Office
                Contact us by phone:

                     Albany: (518) 474 - 8418
                     New York City: (212) 681 - 4640
https://www.governor.ny.gov/news/statement-new-york-state-department-health-commissioner-dr-howard-zucker          1/3
9/13/21, 9:52 AM   Case 1:21-cv-01009-DNH-ML          Document
                                   Statement from New York           16-9 of Health
                                                           State Department  FiledCommissioner
                                                                                    09/22/21 Dr.Page
                                                                                                 Howard3Zucker
                                                                                                         of 4



                Contact us by email:

                    Press.Office@exec.ny.gov



               Translations
                   Arabic Translation
                                                                                                    DOWNLOAD
                   ‫الترجمة إلى العربية‬


                   Bengali Translation
                                                                                                    DOWNLOAD
                   বাংলা অনুবাদ


                   Chinese Translation
                                                                                                    DOWNLOAD
                   中文翻譯


                   Haitian-Creole Translation
                                                                                                    DOWNLOAD
                   Tradiksyon kreyòl ayisyen


                   Italian Translation
                                                                                                    DOWNLOAD
                   Traduzione italiana


                   Korean Translation
                                                                                                    DOWNLOAD
                   한국어 번역


                   Polish Translation
                                                                                                    DOWNLOAD
                   Polskie tłumaczenie


                   Russian Translation
                                                                                                    DOWNLOAD
                   Перевод на русский язык


                   Spanish Translation
                                                                                                    DOWNLOAD
                   Traducción al español


                   Yiddish Translation
https://www.governor.ny.gov/news/statement-new-york-state-department-health-commissioner-dr-howard-zucker        2/3
9/13/21, 9:52 AM   Case 1:21-cv-01009-DNH-ML          Document
                                   Statement from New York           16-9 of Health
                                                           State Department  FiledCommissioner
                                                                                    09/22/21 Dr.Page
                                                                                                 Howard4Zucker
                                                                                                         of 4
                   Yiddish Translation
                   ‫אידישע איבערטייטשונג‬                                                             DOWNLOAD




https://www.governor.ny.gov/news/statement-new-york-state-department-health-commissioner-dr-howard-zucker        3/3
